 1

 2

 3

 4

 5

 6

 7

 8

 9
                                     UNITED STATES DISTRICT COURT
10
                                EASTERN DISTRICT OF CALIFORNIA
11

12
      BRUCE BROWN,                                  Case No. 1:17-cv-01285-AWI-EPG
13
                        Plaintiff,                  ORDER DENYING PLAINTIFF’S MOTION
14
                                                    FOR SANCTIONS AND TO DISREGARD
             v.                                     DEFENDANT’S REPLY BRIEF
15
      JOHNSON & JOHNSON, INC
16                                                  (ECF NO. 69)
                        Defendants.
17

18
            Bruce Brown is a state prisoner proceeding pro se with this products liability action.
19
     Defendant Johnson & Johnson filed a motion for summary judgment on February 28, 2019. On
20
     March 15, 2019, Plaintiff filed a motion for extension of time to oppose the motion for summary
21
     judgment. The Court gave Plaintiff forty-five additional days, or until May 13, 2019, to oppose
22
     the motion for summary judgment. (ECF No. 62.) Plaintiff filed an opposition to the motion for
23
     summary judgment on May 6, 2019. (ECF No. 65.) Pursuant to Local Rule 230(L), Defendant’s
24
     reply was due on May 13, 2019. However, on May 9, 2019, Defendant sought an ex parte
25
     extension of time within which to file a reply brief. The Court granted Defendant’s motion that
26
     same day, and on May 20, 2019, Defendant filed its reply brief in further support of the motion
27
     for summary judgment.
28
                                                      1
 1          Plaintiff now moves the Court to sanction Defendant for filing a late reply brief and

 2   moves the Court to disregard the brief on that basis. (ECF No. 69.)

 3          Sanctions are not appropriate here. Defendant secured a seven-day extension from this

 4   Court after the Court had already given Plaintiff a forty-five-day extension. There is no indication

 5   that Defendant sought the extension in bad faith. While Plaintiff notes that he was not given a

 6   chance to oppose Defendant’s request for an extension, he fails to demonstrate how he was

 7   prejudiced, especially when he had already been given a forty-five-day extension to file an

 8   opposition to the motion for summary judgment.

 9          For these reasons, Plaintiff’s “Motion to Sanction Defendant and Motion to Disregard any

10   Reply Brief by Defendant” (ECF No. 69.) is DENIED.

11
     IT IS SO ORDERED.
12

13      Dated:     May 21, 2019                                /s/
                                                       UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
